Simmons, C. J.
A contract which recites the pendency of litigation and a settlement thereof between the parties, they being named, the defendant undertaking by such contract to pay given sums at fixed times in execution of the agreement of settlement, is not void because of the omission by the draftsman of such agreement to state the name of the person to whom the obligation of the contract is due. Even if that person, in view of the recitals contained in the agreement, was doubtful, it was such a doubt as could readily have been dispelled by parol evidence, which would have been admissible for that purpose; and a judgment of a magistrate to the effect that such an agreement was void for uncertainty because of the omission of the name of a payee, and that as a consequence the contract was incapable of enforcement, was properly overruled upon certiorari.

Judgment affirmed.


All the Justices concurring.

J. B. Geiger, for plaintiff in error.